                          IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF NEW YORK


                                                )
 CONVERGEN ENERGY LLC, L’ANSE                   )
 WARDEN ELECTRIC COMPANY, LLC,                  )     Case No. 1:20-cv-03746(LJL)
 EUROENERGY BIOGAS LATVIA                       )
 LIMITED, and LIBRA CAPITAL US,                 )     Rule 7.1 Corporate Disclosure
 INC.                                           )     Statement
                                                )
                          Plaintiffs,           )
                                                )
 v.                                             )
                                                )
 STEVEN J. BROOKS, NIANTICVISTA                 )
 ENERGY LLC, GREGORY MERLE,                     )
 RIVERVIEW ENERGY CORPORATION,                  )
 DANIEL ESCANDON GARCIA,                        )
 RAMON URIARTE INCHAUSTI,                       )
 CHIPPER INVESTMENT SCR, SA,                    )
 URINCHA SL, THEODORE JOHN                      )
 HANSEN, BRIAN R. MIKKELSON, and                )
 CONVERGEN ENERGY WI, LLC.,                     )
                                                )
                          Defendants.           )
                                                )


      Pursuant to Federal Rule of Civil Procedure 7.1, Defendant Chipper Investment SCR, S.A.,

hereby makes the following disclosure:

      1.   Chipper Investment SCR, S.A. does not have a parent corporation and no publicly held

           corporation owns 10% or more of the stock or ownership interest of Chipper Investment

           SCR, S.A.
Dated: September 3, 2020
New York, New York


                           Respectfully submitted,


                           By: /s/ Vincent Filardo Jr.
                             Vincent Filardo, Jr.

                             KING AND WOOD MALLESONS LLP
                             500 Fifth Avenue, 50th Floor
                             New York, NY 10110
                             Tel.: (347) 926-7570
                             vincent.filardo@us.kwm.com
                             evan.zatorre@us.kwm.com

                             Attorney for Defendants Daniel Escandon
                             Garcia, Ramon Uriarte Inchausti, Chipper
                             Investment SCR, S.A., and Urincha, SL
